Citation Nr: 0012992	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to special monthly compensation on account of 
blindness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran had active service from 
January 1942 to March 1947.


REMAND

A preliminary review of the record discloses that in this 
case the veteran is asserting a claim for special monthly 
compensation benefits based on account of blindness due to 
his service connected bilateral chorioretinitis, evaluated as 
70 percent disabling.  The Board would observe that the RO 
considered and denied such a claim in an August 1994 rating 
decision.  The veteran's representative has essentially 
asserted that the veteran's service connected disability has 
increased in severity, and as such, the veteran should be 
afforded a VA examination to assess the severity of his 
bilateral chorioretinitis and determine whether the veteran 
is blind due to this disability.  The Board agrees.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App 629, 632 (1992).  Accordingly, the Board finds that 
the veteran's claim for an increased rating is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Once a claimant has presented a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
that are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  This duty to assist includes affording the 
veteran a contemporaneous VA examination.  The veteran's 
representative has noted that the veteran has not been 
afforded an examination in connection with his current claim, 
and pointed out that the veteran's last VA eye examination 
was in 1993.  Under these circumstances the Board believes 
that the veteran should be afforded an examination of his 
service connected disability.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his eyes to determine the 
extent of any and all disability 
associated with the service-connected 
bilateral chorioretinitis.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, and complaints 
and clinical manifestations should be 
reported in detail.  The examiner is 
requested review all pertinent records 
associated with the claims file, and 
based on this review and the 
examination, the examiner should offer 
an opinion as to 1) the overall degree 
of visual impairment present, 2) the 
degree of visual impairment that is due 
exclusively to the service connected 
bilateral chorioretinitis, and more 
specifically, whether the veteran's 
visual acuity due to his service 
connected disability is 5/200 or less, 
or whether concentric contraction of the 
field of vision is beyond 5 degrees in 
both eyes, and 3) whether any cataracts 
the veteran may have are in any way 
related to his service connected 
bilateral chorioretinitis.  The complete 
rationale on which the examiner's 
opinions are based should be provided.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

